MEMORANDUM 2
Appellant Kenneth L. Faust (“Faust”) appeals from the district court’s order of May 2, 2000 granting summary judgment to Defendants-Appellees on Faust’s claims under 42 U.S.C. § 1983, and dismissing pendent state law claims.
The district court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have jurisdiction on appeal under 28 U.S.C. § 1291.
The basic facts of this case were set forth by the district court in its order. Faust appeals contending that disputed material issues of fact remain.
Faust appeals from a summary judgment; therefore, we review the record of the district court de novo. Viewing the evidence in the light the most favorable to the non-moving party, we must determine if any issues of material fact exist. See Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir.1995).
Even accepting the facts that Faust disputes in the light most favorable to Faust, the district court was correct in concluding that the police had probable cause to arrest Faust under § 485 of the California Penal Code.
Because the police had probable cause to arrest Faust, no constitutional violation occurred and it is unnecessary to determine if the officers would benefit from qualified immunity. See Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 2156, 150 L.Ed.2d 272 (2001). For the same reason, Faust’s § 1983 claim against Disney must fail. The § 1983 claim against Disney must also fail because Faust’s allegations against Disney fall far short of establishing that Disney should be treated as having acted under the color of state law. See Arnold v. International Business Machines, 637 F.2d 1350 (9th Cir.1981).
The judgment of the district court is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.